Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1, 10, 18 filed 09/22/2022 have been amended. Claim 20 have been canceled. Claim 21 is a newly added claim.Claims 1-19 and 21 are pending and have been rejected. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. Applicant assets that Spivak does not show generating a level of specificity and causing presentation of the augmented content item based on the level of specificity. 	However, the Examiner respectfully disagrees as Hoerl et al. (WO 2019/055703), also known as Spivak in paragraph 00320, shows contextual trigger associated to the virtual object and can specify the conditions under which the virtual object is caused to be perceptible, wherein any of the parameters or the contextual trigger can be defined or specified by a sender entity or the virtual object. Also paragraphs 00329, shows the content associated to the virtual object being initialized to be rendered or depicted during the augmented reality experience including multiple stages of rendering, wherein the different stages of rendering can be presented or rendered after different levels or instances of interactions by the user. 	As it is Applicant's right to claim as broadly as possible their invention, it is also the Examiner's right to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows for Applicant's invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique. It is clear that Applicant must be able to submit claim language to distinguish over the prior arts used in the above rejection sections that discloses distinctive features of Applicant's claimed invention. It is suggested that Applicant compare the original specification and claim language with the cited prior art used in the rejection section above or the remark section below to draw an amended claim set to further the prosecution.

Failure for Applicant to narrow the definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant's intent to broaden claimed invention. 
	
Based on the rationale explained above, the Examiner disagrees with the prior arts being silent to the claimed embodiment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-19 and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Hoerl et al. (WO 2019/055703), hereinafter “Hoerl”.

 	As to claims 1, 10 and 18, Hoerl discloses a method, a system and a non-transitory processor-readable storage medium storing processor executable instructions that, when executed by one or more processors of a machine (Hoerl, see [00508-00510], processor executing instructions and a device able to store instructions), cause the machine to perform operations comprising: 	one or more processors (Hoerl, fig. 15, processors); and  	a processor-readable storage device coupled to the one or more processors, the processor-readable storage device storing processor executable instructions that, when executed by the one or more processors (Hoerl, see [00508-00510], processor executing instructions and a device able to store instructions), cause the one or more processors to perform operations comprising: 	generating, by a first computing device, a contextual trigger defining a set of conditions for presenting an augmented reality content item on a second computing device (Hoerl, see [00227], virtual object are digitally rendered by multiple client devices to be presented in the augmented reality (AR) environment. See [00314], the recipient user can interact with another user using the (AR) environment. See [00320], the contextual trigger can specify the conditions under which the virtual object is caused to be perceptible. See [00343], users can give each other virtual objects (VOBs) that are or include greeting cards which can render an AR scene that plays out with visible text or graphical message);  	generating, by the first computing device, a level of specificity of the contextual trigger (Hoarl, see [00320], the contextual trigger can be associated with the virtual object and can specify the conditions under which the virtual object is caused to be perceptible); 	detecting at least one of the set of conditions being satisfied (Hoerl, see [00346], the first message object is caused to be perceptible to the second user of the augmented reality environment);  	causing presentation of the augmented reality content item at the second computing device based on the at least one of the set of conditions being satisfied and the level of specificity; (Hoerl, see [00320], the contextual trigger can be associated with the virtual object and can specify the conditions under which the virtual object is caused to be perceptible, wherein all of the parameters or the contextual trigger can be defined or specified by a sender entity or the virtual object. See [00346], the first message object is presented or made perceptible to the second user such that the second user can participate in the communications session via the augmented reality environment) and 	receiving, by the first computing device, a user reaction to the augmented reality content item based on multi-media data generated at the second computing device (Hoerl, see [00126], users can perceive, observe, access, engage with or interact with the virtual world via user interface using user device. See [00348], stimuli by the second user is caused with respect to the first message object being detected, wherein stimuli can be a voice touch, eye, gaze, gesture, text input and/or other command by the second user)  	As to claims 2, 11 and 19, Hoerl discloses everything disclosed in claims 1, 10 and 18, wherein the user reaction is generated during presentation of the augmented reality content item at the second computing device (Hoerl, see [00346], The first message object is presented or made perceptible to the second user such that the second user can participate in the communications session via the augmented reality environment).  
 	As to claims 3 and 12, Hoerl discloses everything disclosed in claims 1 and 10, wherein the set of conditions comprise one or more of a time period trigger, a location trigger, or a visual marker trigger (Hoerl, see [00320], the contextual trigger can be associated with the virtual object and can specify the conditions under which the virtual object is caused to be perceptible, wherein the contextual trigger includes user trigger, an event trigger or an activity trigger, a time trigger, a location trigger).   	As to claims 4 and 13, Hoerl discloses everything disclosed in claims 3 and 12, wherein the location trigger comprises a location address on a map (Hoerl, see [00210], The contextual trigger can occur at certain locations (location parameter) in the real world environment. When a given user is shopping and is at this location then show this user a VOB or every morning at rush hour put this traffic map virtual object near the door to the user's car in his driveway).   	As to claims 5 and 14, Hoerl discloses everything disclosed in claims 3 and 12, wherein detecting that at least one condition of the set of conditions has been satisfied further comprises: identifying, using one or more sensors, a current location of the second computing device (Hoerl, see [00278], client device 402 contains location sensors. See [00377], a user’s location can be sent to another user via VOB. See [00354], object is delivered to the user at a given location based on given location by the second user); and determining that the current location of the second computing device matches the location trigger.  
 	As to claims 6 and 15, Hoerl discloses everything disclosed in claims 3 and 12, wherein detecting that at least one condition of the set of conditions has been satisfied further comprises: identifying, a current time (Hoerl, see [00322], a virtual object can be configured to appear before sunset (time trigger) on ski slopes (location trigger) to indicate to the skiers, the current time); and determining that the current time falls within the time period trigger.  
 	As to claims 7 and 16, Hoerl discloses everything disclosed in claims 3 and 12, wherein determining that at least one condition of the set of conditions has been satisfied further comprises: identifying, an object in image data (Hoerl, see [00129], VOBs can be marked or tagged (image markers) for detection by the client application); and determining that object matches the visual marker trigger.  
 	As to claims 8 and 17, Hoerl discloses everything disclosed in claims 1 and 10, wherein causing presentation of the augmented reality content item includes causing the augmented reality content item to be overlaid on a field of view of a user of the second computing device (Hoerl, see [00399], a user can drop a virtual object in the gravity field through his view of the AR environment, wherein the second user can observe the outcome of the virtual object being dropped in her view).   	As to claim 21, Hoerl discloses everything disclosed in claim 1, wherein the level of specificity comprises a minimum number of conditions that are satisfied to cause presentation of the augmented reality content item at the second computing device (Hoerl, see [00320], contextual trigger is associated with the virtual object and can specify the conditions under which the virtual object is caused to be perceptible, wherein all or the parameters or the contextual trigger can be defined or specified by a sender entity or the virtual object. See [00329], the content associated with the virtual object is initialized to be rendered or depicted during the augmented reality experience includes multiple stages of rendering, wherein the different stages of rendering can be presented or rendered after different levels or instances of interactions by the user).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hoerl et al. (WO 2019/055703), hereinafter “Hoerl” in view of Allan et al. (WO 2017/072534), hereinafter “Allan”. 	As to claim 9, Hoerl discloses everything disclosed in claim 8, but is silent to wherein causing presentation, at the second computing device, of a pop-up window comprising a visual cue representing an option for transmitting the user reaction to the first computing device; detecting the visual cue based on an analysis of image data generated at the first computing device, the visual cue confirming transmission of the user reaction; and in response to the detecting the visual cue, transmitting the user reaction to the first computing device. 	However, Allan discloses wherein generating the user reaction further comprises: causing presentation, at the second computing device, of a pop-up window comprising a visual cue representing an option for transmitting the user reaction to the first computing device (Allan, see page 9, lines 20-21, two or more users exchange content displaying images of the users on the same screen. See page 16, lines 6-11, user reaction is determined based on the media content being delivered to the user on a device); detecting the visual cue based on an analysis of image data generated at the first computing device, the visual cue confirming transmission of the user reaction (Allan, see page 14, lines 27-31 and page 15, lines 1-2, determine the user's reaction to the content by analysis of the image. See page 23, lines 2-3, only the face can be transmitted as an image, ensuring that no inappropriate content is sent.); and in response to the detecting the visual cue, transmitting the user reaction to the first computing device (Allan, see page 35, lines 19-25, capturing face image of user while watching the displayed content. See page 23, lines 2-3, face is transmitted as an image). 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoerl in view of Allan in order to further modify the method of virtual objects as message objects to facilitate communications sessions in an augmented reality environment from the teachings of Hoerl with the method of communication system including messaging from the teachings of Allan.
 	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would allow to capture the reaction from the user (Allan – Page 16, lines 6-11 and lines 17-25).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443